Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on July 27, 2022 is acknowledged.  Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Since the restriction requirement properly made, the restriction requirement is now made final.
Information Disclosure Statement
The Information Disclosure Statement filed on August 14, 2020 and March 9, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “wherein the second slider member is positioned intermediate the first slider member and the second slider member” recited in lined 4-5 renders the claimed indefinite because how can the second slider member is positioned intermediate the first slider member and the second slider member.  (Note:  Par. 49 of the Specification describes the second slider member is positioned intermediate the first slider member and the third slider member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 2008/0202347) (cited by Applicant).
Regarding claims 1 and 19, Chen et al. discloses an actuating mechanism of an automatic roaster, comprising: a housing (Par. 54) having a slot (Par. 58) for receiving a food item; a heating element (Par. 59) associated with the slot for toasting the food item; a carriage assembly having a supporting rack (7) movably mounted in the slot for supporting the food item within the slot, a first slider member (71) connected to the supporting rack (7), and a second slider member (2) operatively connected to the first slider member (71); a motor (6); and a driving member (4, 13) having a first end operatively connected to the motor (6) and a second end received in a slot in the second slide member (2; via rocker 13 that attached to the second sliding member 2), the driving member (4, 13) drives the supporting rack (7), via the first slider member (71) and the second slider member (2), to slidably move within the slot (Fig. 1-8; Par. 54-56 and 61).
Regarding claim 2, Chen et al. discloses at least one guide rod (1) vertically position within the housing; wherein the first slider member (71) and the second slider member (2) are slidably the guide rod (1) (Fig. 1-2 and 5-6; Par. 55 and 61).
Regarding claim 3, Chen et al. discloses the at least one guide rod (1) is a pair of guide rods (1); wherein the first slider member (71) and the second slider member (2) are slidably to each guide rod (Fig. 1-2 and 5-6; Par. 55 and 61).
Regarding claim 4, Chen et al. discloses the housing includes a second slot (Fig. 8 and 12); wherein the carriage assembly includes a second supporting rack (7; Fig. 8 and 12) movably mounted in the second slot, the second supporting rack being connected to the first slider member (71); and wherein the motor (6) is driven to rotate the driving member (4, 13), the driving member drives the second supporting rack via the first slider member (71)  and the second slider member (2) to slidably move within the second slot.
Regarding claim 10, Chen et al. discloses the motor (6) is a synchronous motor (Par. 56).
Regarding claim 13, Chen et al. discloses a positioning system including at least one position sensor (17 and 18) associated with the driving member (4) and /or the motor (6) and a control unit in communication with the position sensor (17 and 18); wherein the position sensor is configured to sense a position of the driving member (4) and /or the motor (6) (Fig. 15-18; Par. 58 and 62-68).
Regarding claim 14, Chen discloses the position sensor is an infrared sensor (17, 18) (Fig. 15-18; Par. 62-68)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2008/0202347) in view of Arnedo et al. (US Pat. 6,829,983) (new cited).
Regarding claim 11, Chen et al. discloses substantially all features of the claimed invention as set forth above including the second slide member (2) except the second slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating element; wherein the actuator member and the switch are positioned and configured such that when the second slider member is driven downwardly by the driving member, the actuator member actuates the switch to activate the heating element to initiate a toasting operation.  Arnedo et al. discloses the second slider member (28/29) includes an actuator member (11); wherein the toaster further includes a switch (12) controlling power to the heating element (4); wherein the actuator member (11) and the switch (12) are positioned and configured such that when the second slider member (28, 29) is driven downwardly by the driving member (6), the actuator member (11) actuates the switch (12) to activate the heating element to initiate a toasting operation (Fig. 1-3; Col. 2, Lines 18-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Chen et al., the second slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating element; wherein the actuator member and the switch are positioned and configured such that when the second slider member is driven downwardly by the driving member, the actuator member actuates the switch to activate the heating element to initiate a toasting operation, as taught by Arnedo et al., for the purpose of indicating the start of the toasting operation to start the heating element.
Regarding claim 12, Chen et al. discloses the second slider member (2) is connected to the first slider member (71) through a plurality of extension springs (16); wherein the extension spring (16) is placed in a loaded state when the second slider (2) member is moved to the toasting position (Fig. 6-7; Par. 61).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2008/0202347).
Regarding claim 12, Chen et al. discloses substantially all features of the claimed invention as set forth above including the position sensor (8 and 9) is one of switch sensor, wherein the driving member (4) is configured to actuate the plurality switch sensor, respectively, as the driving member (4) is rotated by the motor (6) to indicate a position of the driving member to the control unit (Fig. 1-2 and 5-6; Par. 55 and 61) except the position sensor is one of a plurality of micro switch sensor or a plurality of leaf spring sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Chen et al., the position sensor is one of a plurality of micro switch sensor or a plurality of leaf spring sensor, for the purpose of suitable to the user application.
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 and 20 of copending Application No. 17/993,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
16/993,822
16/993,740
1. A toaster, comprising: 
a housing having a slot for receiving a food item; 
a heating element associated with the slot for toasting the food item; 
a carriage assembly having a supporting rack movably mounted in the slot for supporting the food item within the slot, a first slider member connected to the supporting rack, and a second slider member operatively connected to the first slider member; 
a motor; 
and a driving member having a first end operatively connected to the motor and a second end received in a slot in the second slider member such that when the motor is driven to rotate the driving member, the driving member drives the supporting rack, via the first slider member and the second slider member, to slidably move within the slot.

2. The toaster of claim 1, further comprising: at least one guide rod vertically positioned within the housing; wherein the first slider member and the second slider member are slidably connected to the guide rod.  
3. The toaster of claim 2, wherein: the at least one guide rod is a pair of guide rods; wherein the first slider member and the second slider member are slidably connected to each guide rod.







5. The toaster of claim 2, 
wherein: the carriage assembly further includes a third slider member slidably connected to the guide rod; wherein the second slider member is positioned intermediate the first slider member and the second slider member; and wherein the second slider member and the third slider member are configured such that downward movement of the second slider member imparts a corresponding downward movement of the third slider member.
3.  A toaster, comprising: 
a housing having a slot for receiving a food item; 
a heating element associated with the slot for toasting the food item; 
a carriage assembly having a supporting rack movably mounted in the slot for supporting the food item within the slot, a first slider member connected to the supporting rack, and a second slider member operatively connected to the first slider member; 
a motor; 
a driving member having a first end operatively connected to the motor and a second end received in a slot in the second slider member such that when the motor is driven to rotate the driving member, the driving member drives the supporting rack, via the first slider member and the second slider member, to slidably move within the slot; 

a pair of guide rods including a first guide rod and a second guide rod vertically positioned within the housing; wherein the first slider member and the second slider member are slidably connected to the first guide rod and the second guide rod; 












wherein the carriage assembly further includes a third slider member slidably connected to the first guide rod and the second guide rod; wherein the second slider member is positioned intermediate the first slider member and the third slider member; and 2wherein the second slider member and the third slider member are configured such that downward movement of the second slider member imparts a corresponding downward movement of the third slider member.
6. The toaster of claim 5, wherein: the third slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating element; wherein the actuator member and the switch are positioned and configured such that when the third slider member is driven downwardly by the second slider member, the actuator member actuates the switch to activate the heating element to initiate a toasting operation.
4. The toaster of claim 3, wherein: the third slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating element; wherein the actuator member and the switch are positioned and configured such that when the third slider member is driven downwardly by the second slider member, the actuator member actuates the switch to activate the heating element to initiate a toasting operation.
7. The toaster of claim 6, wherein: the switch is a leaf spring power switch.
5. (Original) The toaster of claim 4, wherein: the switch is a leaf spring power switch.
8. The toaster of claim 6, wherein: the third slider member includes a first engagement member; and wherein the toaster further includes an electromagnet; wherein the electromagnet is configured to engage the first engagement member of the third slider member to retain the third engagement member in a toasting position during the toasting operation.
6. The toaster of claim 5, wherein: the third slider member includes a first engagement member; and wherein the toaster further includes an electromagnet; wherein the electromagnet is configured to engage the first engagement member of the third slider member to retain the third engagement member in a toasting position during the toasting operation.
9. The toaster of claim 8, wherein: the third slider member is connected to the first slider member through at least one extension spring; wherein the extension spring is placed in a loaded state when the third slider member is moved to the toasting position; and wherein the extension spring is configured to move the third slider member upward when the first engagement member is disengaged form the electromagnet to deactivate the switch to terminate the toasting operation.
7. The toaster of claim 6, wherein: the third slider member is connected to the first slider member through a plurality of extension springs; wherein the extension springs are placed in a loaded state when the third slider member is moved to the toasting position; and wherein the extension springs are configured to move the third slider member upward when the first engagement member is disengaged form the electromagnet to deactivate the switch to terminate the toasting operation.
19. A toaster, comprising: 
a housing having a slot for receiving a food item; 
a heating element associated with the slot for toasting the food item;

a carriage assembly having a supporting rack movably mounted in the slot for supporting the food item within the slot, a first slider member connected to the supporting rack, a second slider member operatively connected to the first slider member, and a third slider member operatively connected to the first slider member; 



a motor; and
a driving member having a first end operatively connected to the motor and a second end received in a slot in the second slider member such that when the motor is driven to rotate the driving member, the driving member drives the supporting rack, via the first slider member, the second slider member and the third slider member, to slidably move within the slot.

20. The toaster of claim 19, wherein: the third slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating element; wherein the actuator member and the switch are positioned and configured such that when the third slider member is driven downwardly by the second slider member, the actuator member actuates the switch to activate the heating element to initiate a toasting operation.
20. A toaster, comprising:
 a housing having a plurality of slots for receiving food items to be toasted;
a heating element associated with each slot of the plurality of slots for toasting the food items; 
a carriage assembly having a plurality of supporting racks, each supporting rack being movably mounted in a respective slot of the plurality of slots, for supporting the food items within the slots, a first slider member connected to the supporting racks, a second slider member operatively connected to the first slider member, and a third slider member operatively connected to the first slider member;

a motor; and 
a driving member having a first end operatively connected to the motor and a second end received in a slot in the second slider member such that when the motor is driven to rotate the driving member, the driving member drives the supporting racks, via the first slider member, the second slider member and the third slider member, to slidably move within the slots; 

wherein the third slider member includes an actuator member; wherein the toaster further includes a switch controlling power to the heating elements; and wherein the actuator member and the switch are positioned and configured such that when the third slider member is driven downwardly by the second slider member, the actuator member actuates the switch to activate the heating elements to initiate a toasting operation.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/26/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761